                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/12/2021


 UNITED STATES OF AMERICA,
                                                                     No. 18-CR-640 (RA)
                                    v.
                                                                           ORDER
                  MICHAEL ROQUE,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The sentence is hereby adjourned to October 1, 2021 at 2:30 p.m. and will be

held in person.




SO ORDERED.

Dated:      May 12, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
